Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function 

“biasing member” in claim 1: The specification indicates that the biasing member is a spring. Therefore, the biasing member is interpreted as a spring or an equivalent thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 and 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 12, the limitation “through only a single connection geometry” constitutes new matter.
The specification, at ¶19, discusses a “single connection step”, but this does not constitute “only a single connection geometry” because within a single connection step there may be multiple geometries through which a connection is made. For example, a threaded connection with a toothed lock washer can be made with a single drilling (connection) step but has two connection geometries, that of the threads and that of the lock washer.
¶39 references a single connection geometry, but does not recite that this is the only connection geometry, i.e., there is no explicit disavowal in the specification for all other connection geometries.
Therefore, one of ordinary skill in the art would not be reasonably apprised of the fact that Applicant had possession of the invention where there is only a single connection geometry.
Any claims depending from or otherwise importing the limitations of claim 1 contains new matter by virtue of such dependency or importing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US6375085) in view of Sturman (US5251659).
Regarding claim 1, Martin teaches an insert for a thermostatic expansion valve (Figure 1, 10), and further teaches:
an expansion valve element (Figure 2, 82 and 84) and
an expansion valve seat (Figure 2, 80), wherein
the expansion valve element is held inside the insert by a biasing member (Figure 2, 86), wherein
the insert is structured and arranged to be inserted into a valve housing (Figure 1, 12), wherein the insert further comprises
a control valve (Figure 2, upper solenoid valve, see 63-64), wherein the control valve and the expansion valve seat are located in a main flow path through the insert (col. 3, lines 30-45),
wherein the expansion valve element is configured to be moved by an external member (Figure 1, 102, which is external to the insert), and 
wherein the insert is configured to connect to the valve housing through only a single connection geometry (see Figure 2, 40 and 90 of the insert are threadably engaged into block 12. The single connection geometry is classified as “threaded”. Alternatively, the entire recess into which 40 and 90 are placed within 12 can be considered a single “geometry”).
Martin does not disclose wherein the insert comprises both the expansion valve element and the expansion valve seat (see Figure 2, seat 80 is a part of the valve housing).
However, Sturman teaches a solenoid valve insert where the insert includes the valve element (Figure 3, 72) and the valve seat (Figure 3, 78) and notes that such a valve has a long operating life and prevents back pressure from opening the valve (col. 2, lines 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the valve insert of Martin such that an expansion valve seat and expansion valve element are contained within the insert, rather than shared between the insert and the housing, in order to form a more self-contained, longer lasting, and efficient valve system.
Regarding claim 2, Martin as modified teaches all of the limitations of claim 1, wherein
the control valve comprises a solenoid valve (Figure 1, 10, 44).
Regarding claim 3, Martin as modified teaches all of the limitations of claim 2, wherein the control valve further comprises
a main valve, wherein the solenoid is a pilot valve controlling the opening and closing of the main valve (col. 3, lines 30-45).
Regarding claim 4, Martin as modified teaches all of the limitations of claim 1, wherein 
the control valve is located upstream of the expansion valve seat in the main flowpath (Figure 2, seat 80 is downstream 63).
Regarding claim 5, Martin as modified teaches all of the limitations of claim 4, wherein
the insert comprises an insert inlet from which the main flow path leads to the control valve (Figure 2, 34 and 68 form an inlet flow path into the control valve).
Regarding claim 6, Martin as modified teaches all of the limitations of claim 5, wherein
the main flow path continues from the control valve to the expansion valve seat, wherein the expansion valve seat also forms an insert outlet (Figure 2, 80 of Martin. Also see Figure 3, 78 of Struman, which also shows the seat being the outlet).
Regarding claim 7, Martin as modified teaches all of the limitations of claim 1, wherein
the expansion valve element comprises an engagement surface that is arranged to be engaged by an actuator that is external to the insert (Figure 2, 82 is engaged by 102).
Regarding claim 8, Martin as modified teaches a thermostatic expansion valve comprising an insert according to 
Regarding claim 9, Martin as modified teaches all of the limitations of claim 8, wherein
the thermostatic expansion valve further comprises an actuator to engage the expansion valve element (Figure 1, 102).
Regarding claim 10, Martin as modified teaches all of the limitations of claim 9, where
the actuator comprises a stem, constituting the external member, to engage the engagement surface of the expansion valve element (Figure 1, 102).
Regarding claim 12, Martin as modified teaches a method for assembling a thermostatic expansion valve, comprising the steps:
providing a valve housing comprising a valve inlet, a valve outlet, as well as an actuator (Figure 1, inlet 14, outlet 16, actuator 94),
providing an insert according to claim 1 (see rejection of claim 1. Also see Figure 1, where 10 is inserted into 12 and threads are indicated),
inserting the insert into a predetermined opening of the valve housing such that the actuator comes into engagement with the expansion valve element in the insert (Figure 1, 10 is inserted into a hole in 12 and 82 and 102 contact each other),
fixing the insert to the valve housing (Figures 1-2, 40 is threaded into block 12).
Regarding claims 13-14, Martin as modified teaches all of the limitations of claims 2-3, wherein 
the control valve is located upstream of the expansion valve seat in the main flowpath (Figure 2, seat 80 is downstream 63).
Regarding claims 15-19, Martin as modified teaches all of the limitations of claims 2-6, wherein
the expansion valve element comprises an engagement surface that is arranged to be engaged by an actuator that is external to the insert (Figure 2, 82 is engaged by 102).
Regarding claim 20, Martin as modified teaches a thermostatic valve comprising an insert according to claim 2 (See rejection of claims 1-2), as well as a valve housing, wherein the valve housing comprises a valve inlet and a valve outlet (Figure 2, housing 12, inlet 14 and outlet 16).
Regarding claim 22
the fixing the insert to the valve housing is accomplished using a single connection step (Figure 2, see the threaded connections. A connection step can be defined to be a step involving any actions connecting the insert to the valve housing, i.e., it can be a single step with multiple sub-steps).
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US6375085) in view of Sturman (US5251659), further in view of Tsugawa (US20050217313), further in view of Sakakibara (US5588590).
Regarding claim 11, Martin as modified teaches all of the limitations of claim 8, wherein 
the actuator comprises two pressure chambers (Figure 1, 100 and chamber below diaphragm in 94) separated by a diaphragm (Figure 1, 96, see col. 3, lines 14-32), wherein a second pressure chamber is connected to a temperature sensing bulb (Figure 1, portion of 98 in 20, where 110 contains a temperature sensitive fluid. This bulb communicates directly with 100).
Martin as modified does not teach the claimed pressure port.
However, Tsugawa teaches wherein the first pressure chamber is connected to a pressure port (Figure 2, inlet from 16 is connected to a port leading into the first chamber of 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the valve of Martin as modified to include such a pressure port in order to ensure equalization and thus proper diaphragm operation in Martin as modified.
To the extent that Applicant argues that Martin does not teach a temperature sensing bulb, Sakakibara teaches a temperature bulb attached to the second pressure chamber (Figure 1, 16 and E) for modulating the fluid in the second pressure chamber (Figure 1, R2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the valve of Martin as modified to have such a temperature sensing bulb set-up in order to reduce the complexity of the valve and ease manufacturing and assembly.
Response to Arguments
Applicant’s remarks filed 08/05/2021 have been fully considered.
Applicant has argued that Martin does not provide “only a single connection geometry”.
The phrase “single connection geometry” is generally broad and may encompass a single type of connection geometry as a class as well as a literal single connection point. For example, “threaded” can be considered one type of connection geometry, 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/SCHYLER S SANKS/Examiner, Art Unit 3763